                    IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                      CIVIL ACTION NO. 3:20-MC-00042-GCM


 PLANET ENERGY (ONTARIO) CORP.,                        )
                                                       )
                        Plaintiff,                     )
                                                       )
 v.                                                    )
                                                       )
 XOOM ENERGY, LLC,                                     )
                                                       )                  ORDER
                        Defendant,                     )
                                                       )
 ALL COMMUNICATIONS NETWORK                            )
 OF CANADA CO.,                                        )
                                                       )
                        Intervenor.                    )


       THIS MATTER is before the Court on Planet Energy (Ontario) Corp.’s (“Planet Energy”)

Ex Parte Amended Application for an Order pursuant to 28 U.S.C. 1782 (“Amended Application”).

The Court is inclined to grant Planet Energy’s Amended Application. If Respondent Xoom Energy,

LLC (“Xoom USA”) remains opposed, it may file additional briefing indicating its particularized

objections to Planet Energy’s production request, a revised version of which has been filed as

Document 17-1. Xoom USA’s additional briefing is due May 15, 2020. Planet Energy’s

response—if it wishes to file one—is due May 22, 2020.

       SO ORDERED.


                             Signed: May 5, 2020




        Case 3:20-mc-00042-GCM Document 26 Filed 05/05/20 Page 1 of 1
